DETAILED ACTION
This action is responsive to the application No. 16/345,627 filed on April 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/07/2021 responding to the Office action mailed on 10/08/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-8 and newly added claims 21-29.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 21-29 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 103 as obvious over Mason (US 2016/0379943).

Regarding Claim 1, Mason (see, e.g., Figs. 2A-2F), teaches a microelectronic device comprising:
an insulating substrate 110/215 (see, e.g., par. 0062);
a RF transistor layer 105 disposed on the insulating substrate 110/215 with the RF transistor layer 105 including RF transistors for microwave frequencies (see, e.g., pars. 0055, 0075), the RF transistor layer 105 comprising a Group III-V material layer directly on the insulating substrate 110/215 (see, e.g., par. 0058); and
115/120 disposed on the transistor layer 105, the interconnect structure 115/120 includes at least one layer of dielectric material 120 and a conductive layer 115 having a plurality of conductive lines (see, e.g., par. 0056),
the insulating substrate 110/215 to reduce parasitic capacitances and parasitic coupling to the insulating substrate 110/215 (see, e.g., pars. 0062, 0068).

Additionally, regarding the limitation in claim 1 that “the insulating substrate to reduce parasitic capacitances and parasitic coupling to the insulating substrate” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
When a claim is fully considered, all limitations of the claim are checked to see if they are directed to (i) a manner of operating an apparatus or (ii) are a function, property or characteristic of the apparatus. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (Theabsence of a disclosure in a prior art reference relating to function did not defeat theBoard’s finding of anticipation of claimed apparatus because the limitations at issuewere found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120USPQ 528,531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what adevice does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”.
Construing the first limitation of claim 1 as (ii) a function, property, or characteristic of the device, the device of Mason, which teaches all of the claimed structural features as required by claim 1 and functional features as required by a standard RF transistor fabricated on a SOI substrate, would inherently function, or has the property or characteristic related to the claim limitation that “the insulating substrate reduces parasitic capacitances and parasitic coupling to the insulating substrate”.  Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding Claim 2, Mason teaches all aspects of claim 1.  Mason (see, e.g., Figs. 4A-4F), teaches that the microelectronic device comprises a monolithic microwave integrated circuit (see, e.g., pars. 0006-0007, 0059).

Regarding Claim 8, Mason teaches all aspects of claim 1.  Mason (see, e.g., Figs. 2A-2F), teaches that the conductive layer 115 comprises low loss inductors (see, e.g., par. 0056).

Regarding Claim 21, Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a computing device comprising:
a board 602; and
a component coupled to the board 602, the component including a microelectronic device 100A (see, e.g., par. 0071), comprising:
an insulating substrate 110/215 (see, e.g., par. 0062);
a RF transistor layer 105 disposed on the insulating substrate 110/215 with the RF transistor layer 105 including RF transistors for microwave frequencies (see, e.g., pars. 0055, 0075), the RF transistor layer 105 comprising a Group III-V material layer directly on the insulating substrate 110/215 (see, e.g., par. 0058); and
an interconnect structure 115/120 disposed on the transistor layer 105, the interconnect structure 115/120 includes at least one layer of dielectric material 120 and a conductive layer 115 having a plurality of conductive lines (see, e.g., par. 0056),
the insulating substrate 110/215 to reduce parasitic capacitances and parasitic coupling to the insulating substrate 110/215 (see, e.g., pars. 0062, 0068).

the insulating substrate to reduce parasitic capacitances and parasitic coupling to the insulating substrate” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
See also the comments stated above in claim 1 regarding functional language which are considered repeated here. 

Regarding Claim 22, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a memory 814 coupled to the board 602 (see, e.g., par. 0079).  

Regarding Claim 23, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a communication chip coupled to the board 602 (see, e.g., pars. 0075-0076).  

Regarding Claim 24, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a camera coupled to the board 602 (see, e.g., par. 0075).  

Regarding Claim 25, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a battery 804 coupled to the board 602 (see, e.g., par. 0076).  

Regarding Claim 26, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches an antenna 840 coupled to the board 602 (see, e.g., par. 0076).  

Regarding Claim 27, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches that the component is a packaged integrated circuit die (see, e.g., pars. 0073, 0078).  

Regarding Claim 28, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see, e.g., par. 0075).  

Regarding Claim 29, Mason teaches all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see, e.g., par. 0075).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2016/0379943) in view of Reynolds (US 2018/0158754).

Regarding Claim 3, Mason teaches all aspects of claim 1.  Mason (see, e.g., Figs. 2A-2F), teaches that the insulating substrate 110/215 comprises silicon dioxide/silicon nitride (see, e.g., par. 0057).  Mason is silent with respect to the claim limitation that the insulating substrate comprises a quartz substrate.  
Mason discloses the claimed invention except for the use of silicon dioxide/silicon nitride instead of quartz for the insulating substrate.  Reynolds (see, e.g., pars. 0018, 0026, Table A), on the other hand, teaches that quartz and silicon dioxide/silicon nitride are equivalent materials known in the art for their use as insulating layers.  Therefore, KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 4, Mason teaches all aspects of claim 1.  Mason (see, e.g., Figs. 2A-2F), teaches that the insulating substrate 110/215 comprises silicon dioxide/silicon nitride (see, e.g., par. 0057).  Mason is silent with respect to the claim limitation that the insulating substrate comprises a Boron Nitride substrate, an Alumina substrate, or an Aluminum Nitride substrate (see, e.g., par. 0028).
Mason discloses the claimed invention except for the use of silicon dioxide/silicon nitride instead of Boron Nitride, Alumina, or Aluminum Nitride for the insulating substrate.  Reynolds (see, e.g., pars. 0018, 0026, Table A), on the other hand, teaches that Boron Nitride, Alumina, Aluminum Nitride and silicon dioxide/silicon nitride are equivalent materials known in the art for their use as insulating layers.
See also the comments stated above in claim 3 which are considered repeated here.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2016/0379943) in view of Ishikura (US 2011/0233559).

Regarding Claim 5, Mason teaches all aspects of claim 1.  Mason does not teach that the insulating substrate has a resistivity that is significantly greater than 10 kilo ohm centimeters.
Ishikura, on the other hand, teaches that generally, in order to amplify the RF power efficiently, the amplified power should be put out without power loss.  If the substrate is semi-insulating or has a high resistivity, the FET puts out the amplified power efficiently.  Also, in order to decrease the substrate parasitic capacitance, it is desirable to use a high-resistivity Si substrate having a resistivity of 1.0x102 Ωcm or more (from 1.0x102 to 1.0x106 Ωcm (see, e.g., pars. 0010, 0013).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Mason’s device an insulating substrate having a resistivity that is significantly greater than 10 kilo ohm centimeters, as taught by Ishikura, to amplify the RF power efficiently and to decrease the substrate parasitic capacitance. 

Response to Arguments
Applicant’s arguments filed on 01/07/2021 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814